Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/636,132 is being allowed since none of the prior art of record, including the closest prior art to WO 2009/152102 (submitted in the IDS filed on December 22, 2021), teaches or fairly suggests an optical sensing element for the vapor phase detection of hydrogen peroxide which comprises a sensing compound having the specific formula recited in claim 1 or a sensing compound having one of the structures SQF0724, SQF07114, SQF0784, SQF0756, SQF0782 or SQF0816 recited in claim 1 coated on a substrate, wherein upon exposure to hydrogen peroxide, the sensing compound forms a luminescent reporter compound when excited with stimulating radiation at a predetermined wavelength that the sensing compound does not absorb. The sensing compounds taught in WO 2009/152102 do not include the specific Ar2 groups and R’ solubilizing groups in the sensing compound recited in instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        January 20, 2022